Citation Nr: 0113856	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-19 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
wound of the right elbow.

2.  Entitlement to service connection for residuals of a 
wound of the right hand.

3.  Entitlement to service connection for residuals of a 
wound of the head.

4.  Entitlement to a higher (compensable) disability rating 
for residuals of a wound of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 RO rating decision which denied 
service connection for residuals of wounds of the right 
elbow, right hand, and head.  Also in that decision, the RO 
granted service connection and a noncompensable rating for 
residuals of a wound of the left hand; the veteran appeals 
for a higher rating for this condition.


FINDINGS OF FACT

1.  The veteran has a scar on his right elbow which is a 
residual to a shrapnel wound sustained during service.

2.  The veteran has a scar on his right wrist (claimed as the 
right hand) which is a residual to a shrapnel wound sustained 
during service.

3.  The veteran does not currently have any scar on his head, 
nor other disability, as a residual of any shrapnel wounds of 
his head during service.

4.  Service-connected residuals of a wound to the veteran's 
left hand are currently manifested by an asymptomatic scar, 
without objective evidence of pain, tenderness, or impairment 
of function.



CONCLUSIONS OF LAW

1.  A scar on the veteran's right elbow was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. 
§ 3.303 (2000).

2.  A scar on the veteran's right wrist (claimed as the right 
hand) was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 1991); 38 C.F.R. § 3.303 (2000).

3.  No scar or other wound residual on the veteran's head was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 1991); 38 C.F.R. § 3.303 (2000).

4.  The criteria for a compensable disability rating for 
residuals of a wound of the left hand have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran served on active duty in the Army from September 
1940 to October 1945, and his service records show he engaged 
in combat against the enemy in World War II.  His service 
medical records indicate that his right index finger was 
examined in July 1944, for a possible fracture.  On X-ray, 
there was no evidence of a fracture.  The veteran's claims 
file contains documentation that he was awarded the Bronze 
Star Medal for his actions in November 1944, when he took 
enemy soldiers prisoner while he was on a reconnaissance 
mission.  The veteran's service records also indicate that he 
was awarded a Purple Heart medal in February 1945.  The 
veteran received treatment in April 1945 for a wound, 
described as an abrasion on the dorsum of his left hand.  The 
treatment report indicates that the wound occurred when the 
veteran's weapon was hit by artillery fire.  Service records 
indicate that the veteran received medical treatment on a 
number of other occasions during service.  Some of the 
notations of treatment do not indicate what condition was 
treated.  There is no notation of treatment for wounds of the 
right elbow or head.  The report of an October 1945 medical 
examination of the veteran, for separation from service, 
indicates that the veteran gave a history of a shrapnel wound 
of the left hand, and of a laceration of the nose and eye.  
The examiner noted a scar on the bridge of the veteran's 
nose; no other defects, pertinent to the current claims, were 
noted.

In July 1999, the veteran wrote that he had had small pieces 
of shrapnel pulled from his head years after he was in 
service.  He reported that he presently had trouble with his 
elbow, and aching and throbbing in his hand.

On VA medical examination in September 1999, the veteran 
reported that during service he sustained shrapnel wounds in 
his right elbow, and that the shrapnel was removed in the 
field hospital.  He reported that he had also sustained 
shrapnel wounds in the dorsal side of his right wrist, and in 
his scalp.  The veteran reported that his right hand became 
numb while he was writing, eating, or playing ball, and at 
bedtime.  He indicated that he did not have incoordination or 
weakness of that hand.  The examining physician reported that 
scars on the elbow and wrists were barely visible and were 
asymptomatic.  The examiner found no shrapnel palpable in the 
veteran's scalp, and noted that the veteran reported that the 
shrapnel had long since been removed.  The examiner found 
that the veteran's elbow and wrist joints were not tender, 
hypertrophied, or swollen.  The veteran was able to oppose 
the tips of his fingers with the tip of his thumb, and to 
touch the median crease of the palms with his fingertips.  
The grasp strength in both hands was 5/5.  Sensations to 
touch, pain, and vibration were intact and equal in both 
hands.  The examiner's diagnosis was history of shrapnel 
wound to the right elbow, wrist, and scalp, with no 
residuals.

In August 2000, the veteran wrote that he had sustained 
shrapnel wounds to his right elbow, right hand, and head on 
the same occasion that he had sustained shrapnel wounds to 
his left hand.  He reported that he had received treatment at 
a field hospital for all of the shrapnel wounds, and that 
treatment for the right side injuries had been provided a few 
days after the treatment for the left hand injury.

II. Analysis

The duty to assist the veteran in the development of his 
claims for service connection for residuals of wounds of the 
right elbow, right hand, and head, and for a higher rating 
for residuals of a wound of the left hand, has been 
satisfied.  The veteran's service medical records, and 
records of VA medical treatment are associated with his 
claims file.  The veteran has not indicated that he has 
received medical treatment for wound residuals from any other 
source.  He has had a recent VA medical examination that 
addressed the conditions at issue.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000);

Service Connection Claims

The veteran essentially contends that he has residual 
manifestations of shrapnel wounds to his right elbow, right 
hand, and head that he sustained during service

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of a veteran who has served in combat, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection, if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b).  The 
veteran's service records, including evidence regarding his 
duties, wounds, and awards, show that he served in combat.  
The veteran's report that he sustained several shrapnel 
wounds is consistent with the circumstances of his service, 
particularly in light of the documentation that he received 
treatment during service for a shrapnel wound of his left 
hand.

On VA examination in 1999, the examiner noted a barely 
visible scar on the veteran's right elbow.  Although the scar 
was faint, the examiner did identify a scar.  In accordance 
with 38 U.S.C.A. § 1154(b), the Board accepts the veteran's 
account as sufficient evidence that he sustained a shrapnel 
wound in his right elbow during service, and there is also 
sufficient medical evidence to link the current scar to the 
wound in service.  The Board finds, therefore, that the 
record supports service connection for the scar on the 
veteran's right elbow.

The veteran was seen during service for a possible injury of 
the right index finger.  The veteran has reported that he 
sustained a shrapnel wound to his right hand, although this 
could also be construed as the right wrist.  In 1999, a VA 
physician found a barely visible scar on the veteran's right 
wrist.  In light of the veteran's combat service, the Board 
finds that the current scar of the right wrist (claimed as 
the right hand) is the result of a shrapnel wound during 
service.  Therefore, service connection for the scar on the 
right wrist is granted.

The veteran reports that he sustained shrapnel wounds to his 
scalp during service, and that the shrapnel was removed from 
his scalp after service.  In addition, a scar on the bridge 
of the veteran's nose was noted at the time of his separation 
from service.  On VA examination in 1999, however, the 
examiner found no scars on the veteran's head.  The veteran 
has not described any current manifestations of any wounds to 
his head during service.  A current disability is a 
requirement for service connection, and there presently is no 
scar or other residual of any head wound in service.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997).  

In the absence of evidence of current scars or other current 
disability affecting the veteran's head, there is no 
disability to service connect.  As the preponderance of the 
evidence is against service connection for residuals of 
wounds to the veteran's head, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



Higher Rating Claim

The veteran contends that a higher disability rating is 
warranted for service-connected residuals of a wound to the 
left hand.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  However, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The veteran's service-connected residuals of a left hand 
wound consist of a scar.  Superficial scars which are poorly 
nourished with repeated ulceration are rated 10 percent.  
38 C.F.R. § 4.118, Code 7803.  Superficial scars which are 
tender and painful on objective demonstration are rated 10 
percent.  38 C.F.R. § 4.118, Code 7804.  When the 
requirements for a compensable rating are not shown, a 0 
percent rating is assigned.  38 C.F.R. § 4.31.  Scars may 
also be rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Code 7805.

VA medical examination in 1999 revealed that the veteran has 
a scar on his left hand.  There is no objective indication 
that the scar is tender and painful or otherwis symptomatic.  
On medical examination, the veteran did not have limitation 
of function of his left hand.  Therefore, the scar residual 
of the shrapnel wound of the veteran's left hand does not 
meet the criteria for a compensable rating.

The 0 percent rating that the veteran appealed was the 
initial rating that the RO assigned for the left hand 
shrapnel wound residuals upon the grant of service 
connection.  Therefore, the Board must consider whether the 
left hand scar is more appropriately evaluated by different 
ratings for different periods of time ("staged" ratings), 
or by a uniform rating for the entire period since service 
connection became effective.  See Fenderson v. West, 
12 Vet.App. 119 (1999).  The evidence does not indicate that 
the scar has been compensable during any period of time since 
the effective date of service connection.  Therefore, a 
uniform noncompensable evaluation is appropriate in this 
case.  In addition, the Board finds that the left hand scar 
does not present an exceptional or unusual disability 
picture, such as would warrant referral to the appropriate VA 
official for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  See Floyd v. Brown, 9 Vet. App. 88 
(1996).

The preponderance of the evidence is against the claim for a 
compensable rating for residuals of a left hand wound.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for residuals of a wound of the right 
elbow is granted.

Service connection for residuals of a wound of the right 
wrist (claimed as the right hand) is granted.

Service connection for residuals of a wound of the head is 
denied.

A compensable rating for residuals of a wound of the left 
hand is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

